   Case: 4:19-cv-03106-NCC Doc. #: 9 Filed: 05/27/20 Page: 1 of 4 PageID #: 24



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

KIERSTAN LOVETT,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )            No. 4:19-CV-03106-NCC
                                                   )
MERCY REHAB HOSPITAL ST. LOUIS,                    )
et al.,                                            )
                                                   )
                                                   )
                Defendants.                        )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on the second motion of plaintiff Kierstan Lovett for leave

to commence this civil action without payment of the required filing fee. (ECF No. 8). Because

plaintiff’s motion does not comply with the Local Rules of this Court or the federal statute under

which it may be granted, the Court will direct plaintiff to pay the full filing fee or file a third

amended Application to Proceed in District Court without Prepaying Fees or Costs. The Court

warns plaintiff that her failure to comply with this Order could result in dismissal of this action.

                                             Background

        On November 15, 2019, plaintiff filed her first motion for leave to commence this civil

action without payment of the required filing fee. (ECF No. 2). On February 21, 2020, plaintiff

filed a letter to the Court stating that she had been receiving unemployment benefits but did not

list the amount of her benefits, how many payments she received, or when they were deposited

into her account as income. (ECF No. 6). On March 18, 2020, the Court issued an Order

directing plaintiff to either pay the $400 filing fee or submit an Amended Application to Proceed
   Case: 4:19-cv-03106-NCC Doc. #: 9 Filed: 05/27/20 Page: 2 of 4 PageID #: 25



in District Court without Prepaying Fees or Costs (“Application”). (ECF No. 7). In its Order,

the Court noted the following deficiencies:

       Plaintiff did not complete the following portions of the Application: (1) gross pay
       or wages; (2) take-home pay or wages; (3) income received in the past twelve
       months other than wages; (4) checking and savings account balances; and (5)
       values of any property owned, including, but not limited to, automobiles, real
       estate, stocks, bonds, security, and jewelry.

       On March 30, 2020, plaintiff filed a second motion for leave to commence this civil

action without payment of the required filing fee. (ECF. No. 8). Plaintiff did not comply with

the Court’s March 18, 2020 Order. The Amended Application contains the same deficiencies as

her original Application. The Amended Application which directs plaintiff to include all income

from the past twelve (12) months has been left blank. Although she claims to have received

unemployment benefits within the past year, she does not list those amounts. Moreover,

plaintiff’s complaint alleges she was employed by defendant Mercy Rehab Hospital St. Louis

between April 15, 2019 and September 9, 2019. (ECF No. 1 at 3). Plaintiff does not include

those wages in her Application. Plaintiff has also left blank the section requiring her to list bank

balances and assets.

                                              Discussion

       The Court may authorize the commencement or prosecution of a civil action without

prepayment of fees if the plaintiff demonstrates she “is unable to pay such fees or give security

therefor.” 28 U.S.C. § 1915(a)(1). In forma pauperis status is a matter of privilege, not of right.

Williams v. McKenzie, 834 F.2d 152, 154 (8th Cir. 1987). To enjoy the statute’s benefits, a

litigant need not show that she is “absolutely destitute,” but she must demonstrate that, because




                                                  2
   Case: 4:19-cv-03106-NCC Doc. #: 9 Filed: 05/27/20 Page: 3 of 4 PageID #: 26



of her poverty, she cannot pay for the litigation costs and still be able to provide for the

necessities of life. Adkins v. E.I. DuPont de Nemours & Co., 335 U.S. 331, 339 (1948).

       In order to demonstrate a litigant’s inability to pay a civil filing fee, Local Rule 2.05(B)

of the United States District Court for the Eastern District of Missouri provides: “An application

to proceed in forma pauperis shall be accompanied by a statement of the applicant’s financial

information set forth on a form provided by the Court. The Court may require the submission of

additional information in a particular case.”

        In this case, the Court cannot assess whether plaintiff should be granted in forma

pauperis status because she has not provided the Court with the financial information requested

in the Application and by this Court’s Order. Both Applications that plaintiff has filed with the

Court are largely blank. Plaintiff purports to have been employed within the past 12 months and

also states she has received unemployment benefits; however, she does not include an

itemization of those incomes as required by the Application. Plaintiff’s incomplete responses as

to income and assets are inadequate to convey her personal financial situation.

       As a result of plaintiff’s failure to provide the required financial information, the Court

cannot rule on her motion to proceed in forma pauperis in this matter. Plaintiff must either

provide the required financial information as detailed in the Application or pay the full filing fee

in order for this case to proceed.

       Accordingly,

       IT IS HEREBY ORDERED that the Clerk is directed to mail to plaintiff a copy of the

Court’s form Application to Proceed in District Court without Prepaying Fees or Costs.




                                                  3
  Case: 4:19-cv-03106-NCC Doc. #: 9 Filed: 05/27/20 Page: 4 of 4 PageID #: 27



         IT IS FURTHER ORDERED that plaintiff must either pay the $400 filing fee or submit

the completed Application to Proceed in District Court without Prepaying Fees or Costs, in

accordance with the instructions set forth herein, within fourteen (14) days of the date of this

Order.

         IT IS FURTHER ORDERED that if plaintiff fails to comply timely and fully with this

Order, the Court will dismiss this action without prejudice and without further notice from the

Court.

         Dated this 27th day of May, 2020.



                                                        /s/ Noelle C. Collins
                                                     NOELLE C. COLLINS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 4
